     Case 3:21-cv-00898-K Document 1-2 Filed 04/19/21            Page 1 of 2 PageID 9


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

HAMPTON & HARRISON LLC,                        §
   Plaintiff                                   §
                                               §
V.                                             §                CIVIL ACTION NO. 3:21-cv-898
                                               §
SENTINEL INSURANCE                             §
COMPANY LTD,                                   §
    Defendant                                  §


______________________________________________________________________________

                      INDEX OF MATTERS BEING FILED
______________________________________________________________________________

       1.    Notice of Removal;

       2.    Copy of documents from the State Court’s file;

                a. Plaintiff’s Original Petition with Request for Disclosure; and

                b. Citation.

       3.    List of all Parties and Counsel of Record; and

       4.    Notice of Removal to State Court.

                                           Respectfully submitted,

                                           /s/ Martin R. Sadler
                                           Martin R. Sadler
                                           Texas Bar No.: 00788842
                                           Federal ID No. 18230
                                           Sadler@litchfieldcavo.com
                                           LITCHFIELD CAVO LLP
                                           One Riverway, Suite 1000
                                           Houston, Texas 77058
                                           Telephone: (713) 418-2000
                                           Facsimile: (713) 418-2001

                                           ATTORNEYS FOR DEFENDANT
                                           SENTINEL INSURANCE COMPANY
   Case 3:21-cv-00898-K Document 1-2 Filed 04/19/21                Page 2 of 2 PageID 10




OF COUNSEL:

E. R. Hamilton
Texas Bar No.: 24068685
Federal ID No.: 1322622
HamiltonE@litchfieldcavo.com
LITCHFIELD CAVO LLP
One Riverway, Suite 1000
Houston, Texas 77058
Telephone: (713) 418-2000
Facsimile: (713) 418-2001


                                CERTIFICATE OF SERVICE

       This is to certify that on this, the 19th day of April 2021, a true and correct copy of the
foregoing document was served on all known counsel of record by electronic transmission,
pursuant to the Federal Rules of Civil Procedure and applicable Local Rules, as follows:

David M. Anderson
anderson@ccatriallaw.com
Stephen P. Carrigan
scarrigan@ccatriallaw.com
101 N. Shoreline Blvd., Suite 420
Corpus Christi, Texas 78401
(361) 884-4434 (Fax)


                                                    //s// Martin R. Sadler //s//
                                                    Martin R. Sadler
